Seryis, J.
The appellant, by counsel, files his petition to this court for leave to file a transcript upon appeal from the district court of Missoula county, in this cause. Upon an examination of the record in the action, it appears that, at the November term of said district court, 1812, the appellant was indicted for the crime of murder; that at the June term of said court, 1873,' he was convicted of the crime of manslaughter and sentenced to the Territorial prison for the period of six years; that a bill of exceptions was taken and signed upon the rulings upon the’ *237indictment and tbe trial; that no notice of appeal was ever given, as required by law; that, subsequent to the trial, after the term had expired, and within the time by which an appeal might have been perfected, the appellant, by counsel, applied to the judge who held said court, at chambers, to amend and correct said bill of exceptions; that he refused so to do at chambers; and that, at the next term of said court, after the expiration of six months from the time of said trial, said court did correct and amend said bill of exceptions as requested.
Upon this state of facts, we are asked to take jurisdiction and hear this case as upon an appeal, which has been duly perfected.
Appeals in criminal actions may be taken by filing a notice of an intention to appeal within six months from the rendition of the judgment, and filing a transcript in this court within thirty days thereafter. Cod. Sts. 249, §§ 396, 397. A compliance with this statute alone gives this court jurisdiction. The appellant has not complied with this statute, and his application must be denied.
If the appellant had given his notice of appeal and filed his transcript as provided by law, and afterward corrected the record in the court below nunc pro tunc, we might have heard the case upon the appeal as in other eases.